

116 HR 1723 IH: Campus Hunger Reduction Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1723IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Ms. Judy Chu of California (for herself and Mr. Marshall) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to make institutions of higher education eligible for
			 assistance for community food projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Campus Hunger Reduction Act of 2019. 2.FindingsCongress finds the following:
 (1)In a December 2018 report which reviewed data from 31 studies on food insecurity among college students, the Government Accountability Office found that 22 of the 31 surveys estimated food insecurity rates of over 30 percent.
 (2)Hunger threatens a student’s health, cognitive ability, and economic security. (3)Institutions of higher education should strive to collect edible, surplus food from campus-operated dining facilities that would be thrown away and distribute such food to students experiencing hunger.
 (4)Institutions of higher education should partner with local organizations such as regional food banks to reduce hunger and support operation of food pantries on campus.
 3.Assistance for community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— (1)in subsection (a), by adding at the end the following new paragraph:
				
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
					; and
 (2)in subsection (c), in the matter before paragraph (1), by inserting an institution of higher education, before or a private. 